DISSENTING OPINION OP
HARTWELL, C.J.
I dissent. The duties of the clerk of the bureau of water works, for the faithful performance of which the bond was given, include, in the absence of any statute prescribing his duties, assisting the superintendent in collecting water rates as well as in the performance of any other duties imposed by statute upon the superintendent and this, T think, must have been contemplated by the sureties in making their contract of surety-ship. If this bond is insufficient to hold the sureties for the reason that the statute'does not prescribe the clerk’s duties then no bond would avail which is intended to secure his faithful performance of his duties as clerk, and the statute, See. 116 *526R. L., would be useless which provides that the head of a department or bureau, in every case where bonds for the faithful performance of duty are not required by law of its officers or employees, “may require every such officer or employee to give a bond for the faithful performance of his duties.”